In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-21-00349-CV

GIANT RESOURCES, LP AND MICHAEL            §   On Appeal from the 96th District
GUTIERREZ D/B/A GIANT                          Court
RESOURCES/GUTIERREZ JOINT
VENTURE, Appellants                        §   of Tarrant County (096-301950-18)


V.                                         §   July 21, 2022


LONESTAR RESOURCES, INC.,                  §   Memorandum Opinion by Justice
LONESTAR RESOURCES AMERICA, INC.,              Wallach
AND EAGLEFORD GAS 8, LLC,
Appellees

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.
       It is further ordered that Giant Resources, LP and Michael Gutierrez d/b/a

Giant Resources/Gutierrez Joint Venture shall pay all costs of this appeal for which

let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Mike Wallach___________________
                                        Justice Mike Wallach